Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION
This office action is responsive to the application filed 08/27/2020. Claims 1-20 are currently pending.
Priority
Current application, US Application No.16/976,469, filed 08/27/2020 is a national stage entry of PCT/EP2019/054659, International Filing Date: 02/26/2019, which claims Priority from Provisional Application 62636470, filed 02/28/2018.

Drawings
	The drawings are objected to because of the following issues: 
In Fig 2, labels “b”, “c” and “d” do not match with the corresponding labels “112a”, “112 b” and “112 c” respectively in the specification par. 0016 and 0018. 	Similarly, labels “e” and “f” do not match with “140a” and “140b” respectively in the spec. par 0017. Please correct Fig. 2 or par. 0016-0018 as appropriate. (See the annotated Fig. 2 below as a reference, showing circled a, b … and f)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

    PNG
    media_image1.png
    583
    679
    media_image1.png
    Greyscale

Specification
	The abstract of the disclosure is objected to because the acronym ‘IAA” should be spelled out at the first time use.  Correction is required.  See MPEP § 608.01(b).

	The disclosure is objected to because of the following informalities: In par. 0022, the acronym ‘VGG’ in “VGG Network” should be spelled out for the first time use.
Appropriate correction is required.

Claim Objections
	Claims 1 and 15 are objected to because of the following informalities: 
As per claim 1, the limitation “wherein the includes programmed instructions” should be replaced with “wherein the IAA includes programmed instructions” or with an appropriate phrase for correcting a grammatical error. 
	The limitation “wherein the programmed instructions include an analytics algorithm for execution by the processor which causes the processor to continuously process the sensor signals to detect the anomalies” should be replaced with “wherein the programmed instructions include an analytics algorithm for execution by the processor 
As per claim 15, the limitation “A power distribution equipment system comprising: at least one power distribution equipment;” should be replaced with “A power distribution equipment monitoring system comprising: at least one power distribution equipment;” or with an appropriate phrase to make sense. 
.
	Appropriate correction is required.

Claim Interpretation – 35 USC 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office 

	The current application includes limitations in claims 1 and 15  that do not use the word “means,” but are nonetheless interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because of the following reasons:

	Claims 1 and 15 include a limitation/element that use generic placeholders, “a sensing assembly” that is coupled with functional language, “output” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
	Claims also include a limitation/element that use generic placeholders, “an intelligent audio analytic device” that is coupled with functional language, “receive”, “process” and “output” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

	The physical structure of “a sensing assembly” is interpreted as a device which can include an accelerometer, a microphone, vibration sensor, a motion sensor according to spec. par. 0016 and Fig. 2.


	If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 8 recites:
“A method for monitoring power distribution equipment, comprising:

processing the sensor signals to detect anomalies from operation of the at least one power distribution equipment using a processor of an intelligent audio analytic (IAA) device, the processor being configured to process the sensor signals according to an analytics algorithm to detect the anomalies, the analytics algorithm including at least one neural network configured to detect errors and/or patterns in the sensor signals indicative of the anomalies;
and outputting detection information to an output device when an anomaly is detected”.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are subject to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into (or recite) an abstract idea exceptions. Specifically, under the 2019 Revised 
For example, highlighted limitation/step “process the sensor signals according to an analytics algorithm to detect the anomalies, the analytics algorithm including at least one neural network configured to detect errors and/or patterns in the sensor signals indicative of the anomalies” are interpreted by the Examiner as belonging to Mathematical Concept grouping.

Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side note: duplicated limitations/elements are not repeated)
In Claim 8: “A method for monitoring power distribution equipment”, “generating sensor signals indicative of sounds and/or vibrations originating from a power distribution equipment, the sensor signals being detected by a sensor assembly located on, in or proximate the power distribution equipment”, “operation of the at least one power distribution 
As per claim 8, the additional element in the preamble of “A method for monitoring power distribution equipment” is not qualified for a meaningful limitation and only generally link the use of the judicial exception to a particular operation or field of use.
The limitations/steps “generating sensor signals indicative of sounds and/or vibrations originating from a power distribution equipment, the sensor signals being detected by a sensor assembly located on, in or proximate the power distribution equipment” represents data collection step and only adds insignificant extra solution activity to the judicial exception. The sensor assembly and the power distribution equipment are not particular.
The limitations/steps “operation of the at least one power distribution equipment”, “using a processor” and “outputting detection information to an output device” only add insignificant extra solution activities to the judicial exception.
In conclusion, the above additional elements considered individually and in combination as a whole with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
In the Step 2B, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as provided in the record of prior art. 
see David under 35 USC 102/103).
The claims 8 -14, therefore, are not patent eligible.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-2, 8-9 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by David (US 20130030765 A1), hereinafter ‘David’.
As per claims 1 and 15, David discloses 
	A power distribution equipment monitoring system comprising: (a system for monitoring a machine [abs, 0007], a plurality of known rotating and reciprocating machines, power generation facilities [0002])
side note: this limitation applied to claim 15 only)
	a sensing assembly being configured for incorporation in, onto or proximate at least one power distribution equipment, the sensing assembly being configured to output sensor signals indicative of sounds and/or vibrations from the at least one power distribution equipment; (vibration sensors [0003], monitoring sensors [0037-0039, Fig. 4])
	an intelligent audio analytic (IAA) device configured to receive the sensor signals from the sensing assembly, (signals are transmitted from monitoring sensors 180 to controller 160, equivalent to IAA, to facilitate operation, observation, and control of machine 155  [0045-0048, Fig. 4 160, 102/104])
	to process the sensor signals to detect anomalies from operation of the at least one power distribution equipment, (condition of machine, perform a full spectrum analysis, “recognize” operational patterns for each operating condition and to further “recognize” when the immediate operational pattern differs substantially from the modeled operational pattern [0045-0048, Fig. 4], anomaly detection and fault diagnostics [0052])
	and to output detection information to an output device to alert an operator of detection of any anomalies, (notify at least one of operator 170 and technician/engineer 175 with one of an alert [0047, Fig. 4])

	wherein the programmed instructions include an analytics algorithm for execution by the processor which causes the processor to continuously process the sensor signals to detect the anomalies, (instructions and algorithms [0039, 0046], for known "abnormal, or “fault” operating conditions, subsequent recognition, subsequent analysis [0042])
	wherein the analytics algorithm includes at least one neural network, and wherein inputs to the at least one neural network are based on the sensor signals received by the IAA device. (neural network [0013, 0033-0036, 0039, 0041, Fig. 4], Monitoring sensors 180 transmit operational measurements in the form of signals [0038], the data is received from monitoring sensors, perform a full spectrum analysis of these first operational measurements of machine, neural network [0039])

As per claim 8, David discloses
	A method for monitoring power distribution equipment, comprising: (a method for use in monitoring a machine [0008], a plurality of known rotating and reciprocating machines, power generation facilities [0002])
	generating sensor signals indicative of sounds and/or vibrations originating from a power distribution equipment, the sensor signals being detected by a sensor assembly located on, in or proximate the power distribution equivalent to IAA, to facilitate operation, observation, and control of machine 155  [0045-0048, Fig. 4 160, 102/104])

	processing the sensor signals to detect anomalies from operation of the at least one power distribution equipment using a processor of an intelligent audio analytic (IAA) device, the processor being configured to process the sensor signals according to an analytics algorithm to detect the anomalies, the analytics algorithm including at least one neural network configured to detect errors and/or patterns in the sensor signals indicative of the anomalies; (condition of machine, perform a full spectrum analysis, “recognize” operational patterns for each operating condition and to further “recognize” when the immediate operational pattern differs substantially from the modeled operational pattern [0045-0048, Fig. 4], anomaly detection and fault diagnostics [0052], 
processor, memory [0025-0048, Fig. 1-3], neural network [0013, 0033-0036, 0039, 0041, Fig. 4], Monitoring sensors 180 transmit operational measurements in the form of signals [0038], the data is received from monitoring sensors, perform a full spectrum analysis of these first operational measurements of machine, neural network [0039])
	and outputting detection information to an output device when an anomaly is detected. (notify at least one of operator 170 and technician/engineer 175 with one of an alert [0047, Fig. 4])

As per claims 2 and 9, David discloses claims 1 and 8 set forth above.
David further discloses the sensor signals are preprocessed before being supplied as inputs to the neural network (empirical data, spectral analysis, Fast Fourier Transform ‘FFT’ [0005], full spectrum analysis including FFT [0040], modeling technique, neural network, models … generated with sufficient spectral analysis data and/or empirical data to fully and accurately define the machine, full spectrum data set to at least one model [0007]).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over David in view of Marchi (E. Marchi and et al, “Deep Recurrent Neural Network-Based Autoencoders for Acoustic Novelty Detection”, Computational Intelligence and Neuroscience Volume 2017, Article ID 4694860, 14 pages), hereinafter ‘Marchi’.
As per claims 1 and 15, David discloses 
	A power distribution equipment monitoring system comprising: (a system for monitoring a machine [abs, 0007], a plurality of known rotating and reciprocating machines, power generation facilities [0002])
side note: this limitation applied to claim 15 only)
	a sensing assembly being configured for incorporation in, onto or proximate at least one power distribution equipment, the sensing assembly being configured to output sensor signals indicative of sounds and/or vibrations from the at least one power distribution equipment; (vibration sensors [0003], monitoring sensors [0037-0039, Fig. 4])
	an intelligent audio analytic (IAA) device configured to receive the sensor signals from the sensing assembly, (signals are transmitted from monitoring sensors 180 to controller 160, equivalent to IAA, to facilitate operation, observation, and control of machine 155  [0045-0048, Fig. 4 160, 102/104])
	to process the sensor signals to detect anomalies from operation of the at least one power distribution equipment, (condition of machine, perform a full spectrum analysis, “recognize” operational patterns for each operating condition and to further “recognize” when the immediate operational pattern differs substantially from the modeled operational pattern [0045-0048, Fig. 4], anomaly detection and fault diagnostics [0052])
	and to output detection information to an output device to alert an operator of detection of any anomalies, (notify at least one of operator 170 and technician/engineer 175 with one of an alert [0047, Fig. 4])

	wherein the programmed instructions include an analytics algorithm for execution by the processor which causes the processor to continuously process the sensor signals to detect the anomalies, (instructions and algorithms [0039, 0046], for known "abnormal, or “fault” operating conditions, subsequent recognition, subsequent analysis [0042])
	wherein the analytics algorithm includes at least one neural network, and wherein inputs to the at least one neural network are based on the sensor signals received by the IAA device. (neural network [0013, 0033-0036, 0039, 0041, Fig. 4], Monitoring sensors 180 transmit operational measurements in the form of signals [0038], the data is received from monitoring sensors, perform a full spectrum analysis of these first operational measurements of machine, neural network [0039])

However, David is silent regarding analyzing sensor signals indicative of sounds.

Marchi discloses analyzing acoustic data to detect different type of sounds (acoustic novelty [abs], acoustic events [1. introduction, 3. Recurrent neural network, 4. Autoencoder for acoustic novelty detection], different types of sounds [pg. 7 left col line 14-18])


(Marchi - Novelty detection aims at recognizing situations in which unusual events occur [pg. 1 left col section 1. Introduction line 1-2]).

As per claim 8, David discloses
	A method for monitoring power distribution equipment, comprising: (a method for use in monitoring a machine [0008], a plurality of known rotating and reciprocating machines, power generation facilities [0002])
	generating sensor signals indicative of sounds and/or vibrations originating from a power distribution equipment, the sensor signals being detected by a sensor assembly located on, in or proximate the power distribution equipment; (vibration sensors [0003], monitoring sensors [0037-0039, Fig. 4], signals are transmitted from monitoring sensors 180 to controller 160, equivalent to IAA, to facilitate operation, observation, and control of machine 155  [0045-0048, Fig. 4 160, 102/104])
	processing the sensor signals to detect anomalies from operation of the at least one power distribution equipment using a processor of an intelligent audio analytic (IAA) device, the processor being configured to process the sensor 
processor, memory [0025-0048, Fig. 1-3], neural network [0013, 0033-0036, 0039, 0041, Fig. 4], Monitoring sensors 180 transmit operational measurements in the form of signals [0038], the data is received from monitoring sensors, perform a full spectrum analysis of these first operational measurements of machine, neural network [0039])
	and outputting detection information to an output device when an anomaly is detected. (notify at least one of operator 170 and technician/engineer 175 with one of an alert [0047, Fig. 4])

However, David is silent regarding analyzing sensor signals indicative of sounds.

Marchi discloses analyzing acoustic data to detect different type of sounds (acoustic novelty [abs], acoustic events [1. introduction, 3. Recurrent neural network, 4. Autoencoder for acoustic novelty detection], different types of sounds [pg. 7 left col line 14-18])


(Marchi - Novelty detection aims at recognizing situations in which unusual events occur [pg. 1 left col section 1. Introduction line 1-2])

As per claims 2 and 9, David and Marchi disclose claims 1 and 8 set forth above.
David further discloses the sensor signals are preprocessed before being supplied as inputs to the neural network (empirical data, spectral analysis, Fast Fourier Transform ‘FFT’ [0005], full spectrum analysis including FFT [0040], modeling technique, neural network, models … generated with sufficient spectral analysis data and/or empirical data to fully and accurately define the machine, full spectrum data set to at least one model [0007]).

As per claims 3, 10 and 16, David and Marchi disclose claims 2, 9 and 15 set forth above.
David discloses detecting anomalies based on a magnitude of the error signal (the magnitude and duration of the deviation of the immediate conditions from the model in neural network 165 may be set with low thresholds to provide the operators with 

Marchi discloses use of an auto-encoder neural network (Neural Network-Based Autoencoders for Acoustic Novelty Detection [Title, abs], application of a neural network in the form of an autoencoder [pg. 2 left col line 4-10]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Marchi to configure the autoencoder network to receive the sensor signals as input and to output reconstructed sensor signals based on the input, wherein an error signal is generated that is indicative of a difference between the input and the output of the autoencoder neural network, and wherein the processor is configured to detect anomalies based on a magnitude of the error signal for accurate detections of anomalies from operation to prevent failure of the equipment.

As per claims 4, 11 and 17, David and Marchi disclose claims 3, 10 and 16 set forth above.
David further discloses comparing the magnitude of the error signal with an error threshold and to detect anomalies when the magnitude of the error signal exceeds the error threshold (the magnitude … of the deviation of the… conditions from the model in neural network 165 may be set with low thresholds… alert [0048]).

As per claims 5, 12 and 18, David and Marchi disclose claims 2, 9 and 15 set forth above.
Marchi further discloses use of DRRN (deep recurrent neural network [title], recurrent neural network ‘RNNs’ [pg. 2 left col line 13-4 from the bottom, pg. 3 left col section 3. Feed-forwards and recurrent neural networks], deep neural network [pg. 4 left col line 1-4]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Marchi to configure the DRNN to receive the sensor signals as inputs and to detect audio and/or vibration patterns in the sensor signals indicative of the anomalies for accurate detections of anomalies from operation to prevent failure of the equipment.

As per claims 6, 13 and 19, David and Marchi disclose claims 2, 9 and 15 set forth above.
March discloses use of deep CNN (deep neural network [pg. 4 left col line 1-4], convolutional neural networks [pg. 12 left col line 3-4, pg. 14 reference 60]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Marchi to configure the deep CNN to receive the sensor signals as inputs and to detect audio and/or vibration patterns in the sensor signals indicative of the anomalies for accurate detections of anomalies from operation to prevent failure of the equipment.

As per claims 7, 14 and 20, David and Marchi disclose claims 6, 13 and 15 set forth above.
David discloses the spectrograms being supplied as inputs to the NN, and wherein the NN is configured to process the spectrograms to identify the anomalies (empirical data, spectral analysis, Fast Fourier Transform ‘FFT’ [0005], full spectrum analysis including FFT [0040], modeling technique, neural network, models … generated with sufficient spectral analysis data and/or empirical data to fully and accurately define the machine, full spectrum data set to at least one model [0007], number of neural networks 165 .. enables monitoring system 100, including … a neural network 165 for each operational condition of machine 155 [0039]).

Marchi discloses use of ‘deep CNN’ (deep neural network [pg. 4 left col line 1-4], convolutional neural networks [pg. 12 left col line 3-4, pg. 14 reference 60]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Marchi to supply the spectrograms as inputs to the deep CNN, and configure the deep CNN to process the spectrograms to identify the anomalies for accurate detections of anomalies from operation to prevent failure of the equipment.

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.

	Salonidis (US 9892744 B1) discloses acoustics based anomaly detections of the machines in the plant (acoustics based anomaly detection [title], machinery used in the operation of … manufacturing, fabrication, plant floor or a machine shop [col 4 line 64 – 67]).
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to, whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/DOUGLAS KAY/Primary Examiner, Art Unit 2865